DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 17.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the light guide plate includes a second prism array on the main surface, and a third prism array on the rear surface, the first prism array is formed concentrically, the second prism array is formed radially, and the third prism array is formed concentrically,” in combination with all other limitations recited in claim 17
Claims 18-23 are allowable due to dependency to claim 17.
US 20100079980 A1 to Sakai for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.  Specifically, Sakai discloses various limitations of base claim 17: a lighting device comprising: a light guide (Fig. 3 light guide plate 1), having a main surface and a rear surface, a reflection sheet, disposed at the rear surface side of the light guide (Fig. 3 reflective surface 102) a prism sheet opposed to the main surface of the light guide plate (Fig. 3 prism array 81), and includes a first hole at a center (Fig. 3 first recess 110), and the prism sheet includes a first prism array opposing to the light guide plate (See Fig. 3), a light source is set in the second hole of the reflection sheet and facing to the reflection mirror (Fig. 3 light source 3).
Further, US 20140321153 A1 to Chen discloses a disc shaped lighting device (See Fig. 1).  
In addition, US 20160054510 A1 to Okimoto et al. discloses a reflection mirror is set in the first hole of the light guide at the side near to the prism sheet (See Fig. 7A reflecting portion 61 ), an LED is set opposing to the reflection mirror (See Fig. 7A). 
Further, US 20110194034 A1 to Shimizu discloses reflection mirror has a second prism array (See Fig. 5 scattering structure 26A), which extend in radial direction and arranged in circumferential direction, is formed on the main surface of the light guide (See Fig. 5), a third prism array, which is formed concentrically, is formed on the rear surface of the light guide (See Fig. 5 scattering structure 23A)
However, Sakai, Chen, Okimoto and Shimizu do not disclose that “the light guide plate includes a second prism array on the main surface, and a third prism array on the rear surface, the first prism array is formed concentrically, the second prism array is formed radially, and the third prism array is formed concentrically.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871